Citation Nr: 1703303	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from November 1969 to December 1970, to include service in the Republic of Vietnam.  He was awarded a Vietnam Service Medal, a Vietnam Campaign Medal, an Army Commendation Medal, and a National Defense Service Medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran applied for entitlement to service connection for coronary artery disease in March 2010.  A February 2011 rating decision granted entitlement to service connection with a 10 percent disability rating as of March 18, 2010.  An October 2014 rating decision increased the Veteran's disability rating for coronary artery disease to 30 percent as of March 18, 2010.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In July 2016 the Board remanded this issue for additional development, and it has returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's coronary artery disease is manifested by fatigue, angina, and dyspnea with ejection fractions greater than 50 percent and no episodes of acute congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial disability rating for coronary artery disease in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

The Veteran is service-connected for coronary artery disease, rated at 30 percent disabling throughout the duration of the appeal.  At all relevant times, the Veteran has argued that his disability warrants a higher rating.  

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

Important for this case, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran has had ongoing treatment for cardiac difficulties for many years.  The Veteran has carotid stenosis, and in June 1997 the Veteran had a carotid endarectomy for high grade stenosis.  He also had a left heart catheterization in December 2007.  In April 2009 the Veteran had an echocardiogram and exercise stress test with a private practitioner.  At the time the Veteran's echocardiogram showed an ejection fraction of 74 percent, and his exercise stress test demonstrated a normal exercise tolerance which was negative for chest pain and myocardial ischemia.  

The Veteran first underwent VA examination in connection with his claim in July 2010.  At the time he reported having a diagnosis of coronary artery disease since 1996, and that he would experience angina but no symptoms of shortness of breath, dizziness, syncope attacks, or fatigue.  He reported having anginas as often as once per month, but he indicated that he had four attacks in the year prior.  The Veteran asserted that he had a heart attack in 1999, but that he had no symptoms of congestive heart failure; he indicated that he took continuous cardiac medication.  On the physical examination the Veteran's blood pressure and breathing was normal; his heart examination did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The VA examiner did not perform a stress test on the Veteran because he was already under tremendous stress and tachycardia, and there was a safety concern.  However, the Veteran's echocardiogram was normal at 65 percent, and his MET level was 7-9 because he was able to jog.  The Veteran's chest x-ray was normal and he was diagnosed with coronary artery disease with occasional chest discomfort.  

Several months later the VA examiner clarified that based on the echocardiogram the Veteran had no evidence of coronary artery disease.

In January 2011 the Veteran's file was reviewed in an independent medical evaluation to clarify the Veteran's cardiac disability.  At the time he was diagnosed with coronary artery disease but the examiner indicated there was no myocardial damage due to the stent placement, although he had risk factors for coronary artery disease including hypertension.  In January 2012 the Veteran had an exercise stress test and echocardiogram.  The exercise stress test was negative for myocardial ischemia, and the echocardiogram showed an ejection fraction of 60 percent.  A follow-up echocardiogram eighteen months later showed a 69 percent ejection fraction with no wall motion abnormality; the provider concluded that the Veteran had normal left ventricular systolic function and moderate left atrial enlargement.  

To insure this disability was correctly evaluated, in January 2014 the Veteran again underwent VA examination in connection with his claim and at the time the VA examiner noted that the Veteran required continuous medication for his cardiac disability but that he had no evidence of myocardial infarction, congestive heart failure, or cardiac arrhythmia.  The Veteran had an interview-based METs test that indicated that the Veteran had a score of greater than 7-10 METs, consistent with climbing stairs quickly, moderate bicycling, and jogging.  Later in 2014 the Veteran had a carotid ultrasound in connection with his coronary stenosis that showed an 80 to 99 percent stenosis of the left internal carotid, and several months later he had carotid stenosis repair.  

More recently in August 2016 the Veteran underwent VA examination in connection with his claim.  The VA examiner noted that the Veteran had no evidence of myocardial infarction, congestive failure, or cardiac arrhythmia.  The VA examiner referenced an EKG from August 2016 that was normal, and an echocardiogram from January 2016 that showed a left ventricular ejection fraction of 55 percent with normal wall motion and thickness.  The Veteran underwent an exercise stress test that showed a METs level of greater than 12.  The test was terminated because the target heart rate was achieved; the VA examiner explained that the Veteran's exercise capacity was affected by non-cardiac factors including degenerative changes of the lumbar spine, peripheral vascular disease, and peripheral nerve disorders.  

Based on this the VA examiner opined that it was not possible to provide an accurate estimate of METs based on ischemic heart disease alone.  The VA examiner based the estimate on the Veteran's echocardiogram findings with preserved ejection fraction of 55 percent.  

Upon review, the Board finds that the criteria for a disability rating in excess of 30 percent have not been met at any time.  The Veteran has had several exercise stress tests that have shown 7 METs or higher, which is consistent with criteria for a 30 percent disability rating.  The Veteran continues to use cardiac medication as well.  As noted in all of the VA examinations, there is no evidence that the Veteran has had any episodes of congestive heart failure, and his ventricular ejection fractions have been no less than 55 percent.  Therefore, the medical evidence is against a finding that the Veteran is entitled to a disability rating in excess of 30 percent.  

The Board has considered the Veteran's lay assertions.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes, nor is he competent to attribute any symptom or abnormality to his service-connected disability.  That involves specialized medical knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's coronary artery disease disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.   As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology or their relationship to his service-connected coronary artery disease disability.   

In this regard, it is very important that the Veteran understand that his statements are, in part, the basis for the current evaluation.  If he did not have problems with this condition, as he has indicated, there would be no basis for a 30% finding. 

The Board notes that none of the evidence during either period demonstrates a workload of 3-5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The evidence during this period also fails to reflect any episodes of acute congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less, which would be required for an increased disability rating.  
Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's coronary artery disease has been manifested by fatigue, angina, and dyspnea.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of cardiac symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disability, nor has the issue otherwise been raised by the record.  The Veteran has not claimed that he is precluded from working as a result of his coronary artery disease in his written statements or in his statements to his treatment providers.  He has never required time away from work due to his coronary artery disease.  The only statement that was made was that the Veteran has fatigue when working and may need naps during the day, but there is nothing to suggest that he has been barred from working or that he has required special work accommodations.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.





The Duty to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2010.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand has been undertaken.  Indeed, updated medical records were obtained, and an additional VA examination and medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease is denied.  



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


